                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KEVIN OMAR HARPER,

                              Plaintiff,
        v.
                                                                           ORDER
 JOHN DOE C.O., C.O. KROMBOS,
 JOHN DOE L.T., SUZANNE WENDLANT,                                       19-cv-923-jdp
 JOHN DOE 3RD SHIFT CORRECTIONAL
 OFFICERS, and JANE DOE,

                              Defendants.


       Pro se plaintiff Kevin Omar Harper filed this civil action under 42 U.S.C. § 1983 against

prison staff at Dodge Correctional Institution, contending that defendants violated his Eighth

Amendment rights by failing to provide him adequate medical treatment for his asthma and a

head wound. Defendants have filed a motion under 28 U.S.C. § 1406(a) to dismiss the case or

transfer it to the Eastern District of Wisconsin, on the grounds that all of the defendants reside

in the Eastern District and the relevant events took place in the Eastern District. Harper

opposes the motion, but it is clear from defendants’ submissions that venue is proper only in

the Eastern District of Wisconsin. See 28 U.S.C. § 1391(b) (venue is proper where defendants

reside or where the events giving rise to the claim took place). I conclude that transfer, rather

than dismissal, is in the interests of justice. Accordingly, I will grant defendants’ motion and

will transfer this case to the Eastern District of Wisconsin.



                                            ORDER

       IT IS ORDERED that defendants’ motion to transfer this case to the Eastern District

of Wisconsin, Dkt. 11, is GRANTED. This case is TRANSFERRED to the Eastern District of
Wisconsin.




         Entered March 18, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     2
